                           UNITED STATES DISTRICT COURT
                                      FOR THE
                            DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE COMMISSION

                              Plaintiff,
       v.
GREGORY LEMELSON and LEMELSON
CAPITAL MANAGEMENT, LLC,                                   Civil Action No. I: l 8-cv-11926-PBS

                              Defendants,
       and
THE AMVONA FUND, LP,

                              Relief Defendant.

              SUPPLEMENTAL STIPULATION AND [llRONSED] ORDER
             GOVERNING THE PRODUCTION OF DISCOVERY MATERIALS

       IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rule of Civil

Procedure 26(c), by and among Plaintiff and Defendants (collectively with Plaintiff, the

"Parties," and each individually, a "Party"), and non-parties Ligand Pharmaceuticals, Inc.;

Viking Therapeutics, Inc.; and LHA Investor Relations (collectively, the "Non-Parties"), through

their undersigned counsel, that the following provisions of this Supplemental Stipulation and

Order Governing The Production of Discovery Materials (the "Supplemental Stipulation and

Order"), together with the previous Stipulation and Order Regarding Discovery Materials entered

on December 7, 2018 ("Stipulation and Order") (ECF No. 25), govern the use and handling of all

documents, including but not limited to electronically stored information ("ESI"), testimony,

depositions, exhibits, and any other materials and information produced or provided (all
"Discovery Material") in the above-referenced action (the "Action") by or among the Parties or

any non-party providing Discovery Material (a "Producing Party") in this Action.

        1.     All Discovery Material shall be used solely for the purpose of prosecuting or

defending the Action, including in connection with any appeals taken by either Party, and shall

not be disclosed to any person or entity other than in accordance with the terms of this

Supplemental Stipulation and Order.

       2.      During the pendency of this Litigation, any Party (an "Objecting Party") may

make an objection to the designation of Discovery Material as "Confidential" or "Highly

Confidential" by the Producing Party, and may make a motion for an order permitting the use of

the Discovery Material in this Action, without limitation.

       3.      Prior to the submission of any such motion to the Court, the Objecting Party shall

provide written notice to the Producing Party of its disagreement with the designation, and the

parties to the disagreement shall first try to resolve such a dispute in good faith. Following the

provision of notice, the Objecting Party must wait three (3) business days before making a

motion under seal to the Court concerning the designation in dispute. While such a motion is

pending, the Discovery Material in question shall be treated as Confidential Discovery Material

or Highly Confidential Discovery Material pursuant to this Supplemental Stipulation and Order.

A Party shall not be obligated to challenge the propriety of information designated as

Confidential or Highly Confidential at the time the designation is made, and failure to do so shall

not preclude a subsequent challenge thereto.

       4.      A Producing Party may designate any Discovery Materials as "Confidential"

under the terms of this Supplemental Stipulation and Order if the Producing Party believes in

good faith that such Discovery Material contains non-public, confidential, proprietary, personal,



                                                -2-
or commercially sensitive information that requires the protections provided in this Supplemental

Stipulation and Order ("Confidential Discovery Material"). A Producing Party may designate

any Discovery Material as "Highly Confidential" under the terms of this Supplemental

Stipulation and Order if the Producing Party believes in good faith that disclosure of the

Discovery Material other than as permitted pursuant to Paragraph 8 of this Supplemental

Stipulation and Order is substantially likely to cause injury to the Producing Party or its

shareholders, including, but not limited to, Discovery Material that constitutes material,

nonpublic information ("Highly Confidential Discovery Material"). Notwithstanding the above,

nothing shall be considered "Confidential" or "Highly Confidential" that was already in the

public domain. To the extent a Producing Party produces Discovery Material that is not

designated as Confidential Discovery Material or Highly Confidential Discovery Material, then

that Discovery Material will be governed by the Stipulation and Order.

       5.      The designation of Discovery Material as Confidential Discovery Material or

Highly Confidential Discovery material shall be made in the following manner:

               a. In the case of documents or other materials: (i) by affixing the legend

                   "Confidential" or "Highly Confidential" to each page containing any

                   Confidential Discovery Material or Highly Confidential Material; or (ii) in the

                   case of ESI produced in native format, by including "Confidential" or "Highly

                   Confidential" in the file or directory name, or by affixing the legend

                   "Confidential" or "Highly Confidential" to the media containing the

                   Discovery Material, or by written notice.




                                                -3-
              b. In the case of any other Discovery Material, by written notice that the

                     Discovery Material constituted Confidential Discovery Material or Highly

                     Confidential Discovery Material.

       6.      Inadvertent failure to designate Discovery Material as Confidential Discovery

Material or Highly Confidential Discovery Material shall not constitute a waiver of such claim

and may be corrected by providing written notice to the Party to whom the production has been

made. Upon receiving such notice, the Party shall mark and treat the Discovery Material so

designated as Confidential Discovery Material or Highly Confidential Discovery Material, and

such Discovery Material shall be fully subject to this Supplemental Stipulation and Order.

       7.      Confidential Discovery Material may be disclosed, summarized, described,

characterized, or otherwise communicated and made available in whole or in part only to the

following persons:

               a. The Parties to this action;

               b. Counsel who represent Parties in this Action, including the partners,

                     associates, paralegals, secretaries, clerical, regular and temporary employees,

                     and service vendors of such counsel who are assisting with the Action for use

                     in accordance with this Supplemental Stipulation and Order;

               c. Subject to Paragraph 9 of this Supplemental Stipulation and Order, experts or

                     consultants assisting counsel for the Parties, and partners, associates,

                     paralegals, secretaries, clerical, regular and temporary employees, and service

                     vendors of such experts or consultants who are assisting with the Action;

               d. Witnesses or deponents, and their counsel, only the extent necessary to

                     conduct or prepare for depositions or testimony in this Action;



                                                  -4-
               e. Any person indicated on the face of a document or accompanying cover letter,

                  email, or other communication to be the author, addressee, or an actual

                  recipient of the document, or, in the case of meeting minutes, an attendee of

                  the meeting;

               f. The Court, persons employed by the Court, and court reporters transcribing

                  any hearing, trial, or deposition in this Action or any appeal therefrom.

       8.      Highly Confidential Discovery Material may be disclosed, summarized,

described, characterized, or otherwise communicated or made available in whole or in part only

to the following persons:

               a. Counsel who represent Parties in this Action, including the partners,

                  associates, paralegals, secretaries, clerical, regular and temporary employees,

                  and service vendors of such counsel who are assisting with the Action for use

                  in accordance with this Supplemental Stipulation and Order;

               b. Subject to Paragraph 9 of this Supplemental Stipulation and Order, experts or

                  consultants assisting counsel for the Parties, and partners, associates,

                  paralegals, secretaries, clerical, regular and temporary employees, and service

                  vendors of such experts or consultants who are assisting with the Action;

               c. Witnesses or deponents, and their counsel, only the extent necessary to

                  conduct or prepare for depositions or testimony in this Action;

               d. Any person indicated on the face of a document or accompanying cover letter,

                  email, or other communication to be the author, addressee, or an actual

                  recipient of the document, or, in the case of meeting minutes, an attendee of

                  the meeting;



                                               -5-
               e. The Court, persons employed by the Court, and court reporters transcribing

                   any hearing, trial, or deposition in this Action or any appeal therefrom.

               f. In addition, counsel who represents a Party to this Action may describe the

                   subject and general nature of the Highly Confidential Discovery Material to

                   the Party in a manner that, without revealing the substance of the designated

                   Highly Confidential information, will enable the Party to assess the

                   designation and whether to challenge it.

       9.      Notwithstanding Paragraph 7(c) and 8(b) above, Confidential Discovery Material

or Highly Confidential Discovery Material may be provided to persons listed therein only to the

extent necessary for such expert or consultant to prepare a written opinion to prepare to testify,

or to assist counsel in this Action, provided that such expert or consultant: (i) is not currently an

employee or, or advising or discussing employment with, or consultant to, any Party or any

competitor of any Producing Party, as far as the expert or consultant can reasonably determine;

and (ii) is using said Discovery Material solely in connection with this Action; and further

provided that such expert or consultant agrees to be bound by the terms of this Supplemental

Stipulation and Order. Under no circumstances, shall an expert or consultant who is a

competitor or an employee of a competitor of a Producing Party, or who is providing services to

any of the foregoing, be provided access to Highly Confidential Discovery Material absent

further order of the Court or consent of the Producing Party. A "Competitor" is any person or

entity endeavoring to engage in the same or similar lines of business, provide the same or similar

services, sell the same or similar products, and/or operate in the same markets, as well as any

person who are actually engaged in any of these activities.




                                                 -6-
       10.     To the extent testimony is sought concerning Confidential Discovery Material or

Highly Confidential Discovery Material during any deposition or in any pre-trial venue, any

Party or Producing Party may exclude any person from the deposition or other venue during such

testimony if the Discovery Material may not be disclosed to such person under the terms of this

Supplemental Stipulation and Order.

       11.     Every person to whom Discovery Material is disclosed, summarized, described,

characterized, or otherwise communicated or made available, in whole or in part, shall be

advised that the information is being disclosed pursuant and subject to the terms of this

Supplemental Stipulation and Order and may not be disclosed or used for purposes other than

those permitted hereunder. Each such person shall maintain the Discovery Material, or

information derived therefrom, in a manner reasonably calculated to prevent unauthorized

disclosure. Any Party issuing a subpoena to a non-party after the date this Supplemental

Stipulation and Order is signed by the Court shall enclose a copy of this Supplemental

Stipulation and Order and notify the non-party that the protections of this Supplemental

Stipulation and Order are available to such non-party.

       12.      In the event that a Party intends to file or move into evidence a Producing Party's

Confidential Discovery Materials or Highly Confidential Discovery Materials with the Court,

such Party will give the Producing Party five (5) business days' notice of its intent to file or one

(1) business days' notice of its intent to move into evidence so that the Producing Party may

decide whether to seek a protective order or object to the admission of the Discovery Material.

Such notice will identify each document at issue by Bates-number.

       13.     This Supplemental Stipulation and Order has no effect upon, and shall not apply

to, a Producing Party's use or disclosure of its own Discovery Material for any purpose.



                                                -7-
        14.    The protections conferred by this Supplemental Stipulation and Order cover not

only Discovery Material but also any information copied or extracted therefrom, as well as all

copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or

presentations by the Parties or counsel to or in court or in other settings that might reveal

Discovery Material. Subject to the requirements of Paragraph 12, this Supplemental Stipulation

and Order shall not cover any Discovery Material filed publicly with the Court or admitted into

evidence.

        15.    Each person who has access to Discovery Materials shall take all due precautions

to prevent the unauthorized or inadvertent disclosure of such material. In the event of an

inadvertent disclosure of Discovery Material, the disclosing party and/or their counsel shall use

reasonable efforts to secure the return or destruction of the inadvertently produced Discovery

Material.

        16.    Entering into this Supplemental Stipulation and Order, or agreeing to and/or

producing or receiving Discovery Material or otherwise complying with the terms of this

Supplemental Stipulation and Order, shall not operate as a waiver of any attorney-client, work

product, or other privilege.

        17.    Nothing in this Supplemental Stipulation and Order shall apply to or in any

manner condition, limit, or infringe the Securities and Exchange Commission's congressionally­

mandated and authorized obligation to cooperate with other federal, state, local, or foreign law

enforcement or regulatory agencies, including without limitation sharing Discovery Materials

with other federal, state, local, or foreign law enforcement and/or regulatory agencies, including

as delineated in the Commission's Form 1662.




                                                 -8-
       18.     The provisions of this Supplemental Stipulation and Order shall, absent written

permission of the Producing Party or further order of the Court, continue to be binding

throughout and after the conclusion of the Action, including, without limitation, any appeals

therefrom.

       19.     The Parties agree to be bound by the terms set forth herein pending the entry by

the Court of this Supplemental Stipulation and Order, and any violation of its terms shall be

subject to the same sanctions and penalties as if this Supplemental Stipulation and Order had

been entered by the Court.

       20.     The Parties agree that the production of any Discovery Material by any non-party

shall be subject to and governed by the terms of this Supplemental Stipulation and Order.

       STIPULATED AND AGREED this 17th Day of October, 2019:

                                                     SECURITIES AND EXCHANGE COMMISSION

                                                     By: Isl Alfred A. Dav
                                                         Marc J. Jones (Mass. Bar #645910)
                                                          Alfred A. Day (BBO #654436)
                                                          Boston Regional Office
                                                          33 Arch Street
                                                          Boston, MA 02110
                                                          Tel: 617.573.8947 (Jones direct)
                                                          Fax: 617.573.4590
                                                          JonesMarc@sec.gov


                                                     LIBBYHOOPES, P.C.

                                                     By: Isl Douglas S. Brooks
                                                          Douglas S. Brooks (BBQ No. 636697)
                                                          399 Boylston Street
                                                         Boston, MA
                                                          Tel: 617.338.9300
                                                          dbrooks@libbyhoopes.com

                                                         Attorneyfor Rev. Fr. Emmanuel
                                                         Lemelson, Lemelson Capital


                                               -9-
                                                       Management, LLC, and The Amvona
                                                       Fund

                                                CAHILL GORDON & REINDEL LLP

                                                By: Isl Bradley J. Bondi
                                                    Bradley J. Bondi
                                                     Sean P. Tonolli
                                                     Andrea Abarca (BBQ #703151)
                                                     1990 K Street N.W., Suite 950
                                                     Washington, D.C. 20006
                                                     Tel: 202.862.8910
                                                     Fax: 866.836.0501
                                                     bbondi@cahill.com

                                                       Attorneysfor non-parties
                                                       Ligand Pharmaceuticals, Inc.; Viking
                                                       Therapeutics, Inc.; and LHA Investor
                                                       Relations




IT IS SO ORDERED this   I ff>day of   I\   d::AAI\ ,           2019:




                                           Q._r��Sc�
                                                    United States District Judge




                                           - 10 -
